internal_revenue_service number release date index number sec_301 ----------------- ----------------------------------------------------- -------------------------------------------- ------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------- telephone number --------------------- refer reply to cc corp b03 plr-113958-12 date date legend taxpayer ------------------------------------------------------------ ------------------------------------------------ successor ------------------------------------------------------------------------------------------------ ------------------------------------------- exchange state a a year dear --------------- ------------------------------------ ------------- ----------------- ------- this letter responds to a date letter requesting rulings under sec_301 and sec_305 additional information was received in letters dated date and date the information received in these letters is summarized below facts taxpayer is a state a corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has one class of common_stock outstanding taxpayer stock which is publicly traded and listed on the exchange plr-113958-12 taxpayer intends to elect under sec_856 to be treated as a real_estate_investment_trust reit effective the first day of year in connection with the reit election prior to the end of year taxpayer intends to distribute to its shareholders with respect to taxpayer stock all of its earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to year c corp e_p as required by sec_857 taxpayer will distribute the c corp e_p in one or two distributions each a proposed distribution taxpayer expects to make the first proposed distribution prior to year prior to the first proposed distribution taxpayer will merge with and into successor a newly formed wholly owned subsidiary_corporation incorporated in state a the merger taxpayer represents that the merger qualifies as a tax-free reorganization under sec_368 references herein to taxpayer include successor as appropriate pursuant to the first proposed distribution taxpayer's shareholders will have a right to elect to receive cash or taxpayer stock except as described below each shareholder as of the record_date of the first proposed distribution will be entitled to elect to receive its distribution in the form of either percent cash or percent taxpayer stock if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to be determined by taxpayer in its sole discretion taxpayer intends to limit the total amount of the cash in the first proposed distribution to percent of the value of the first proposed distribution the maximum cash distribution if the total number of shares of taxpayer stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the maximum cash distribution then all shares for which such cash election is made will receive the distribution entirely in cash if the total number of shares of taxpayer stock for which an election to receive cash is made would otherwise result in the payment of cash in an aggregate amount in excess of the maximum cash distribution then each shareholder electing to receive cash will receive a prorated amount of cash with the remainder of its distribution paid in the form of shares of taxpayer stock but in no event will any shareholder electing to receive cash receive less than percent of its entire distribution in cash the calculation of the number of shares to be received by any shareholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead taxpayer has outstanding convertible debt with an aggregate principal_amount of dollar_figurea the convertible debt in connection with the first proposed distribution and pursuant to the terms of the convertible debt the conversion rate applicable to the convertible debt will be increased the adjustments which will entitle the convertible debt holders the holders to receive upon conversion a greater number of shares of plr-113958-12 taxpayer stock than they would otherwise be entitled to receive if the adjustment to the convertible debt conversion ratio were not made accordingly the adjustments will entitle the holders to receive upon conversion a greater proportionate interest in the assets or earnings_and_profits of taxpayer than they would otherwise receive if the adjustments were not made provided cash is distributed in the first proposed distribution taxpayer may make the second proposed distribution with respect to taxpayer stock during year in the event that it determines that taxpayer’s calculation of its c corp e_p was too low in that case taxpayer may use an elective cash stock_distribution as described above holdings based solely on the information submitted and the representations made we rule as follows any and all of the cash and taxpayer stock distributed in a proposed distribution by taxpayer to holders of the taxpayer stock using the cash stock_distribution election as described above shall be treated as a distribution_of_property with respect to the taxpayer stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of stock shall be the fair_market_value of such stock on the date of distribution if such proposed distribution occurs before year sec_1_305-1 provided taxpayer elects to be taxed as and qualifies as a reit as of year the amount of the distribution of stock shall be considered to equal the amount of cash which could have been received instead if such proposed distribution occurs during year sec_1_305-1 and sec_1 b example provided that cash is distributed using the cash stock_distribution election as described above in a proposed distribution by taxpayer to any holders of taxpayer stock then the adjustments made in connection with that proposed distribution to the convertible debt shall constitute a deemed_distribution of taxpayer stock to the holders to which sec_301 applies by reason of sec_305 and c revrul_75_513 1975_2_cb_114 the amount of the deemed_distribution of stock shall be measured by the fair_market_value as of the date of the adjustments of the number of shares of taxpayer stock deemed distributed to the holders sec_1_305-1 and sec_1_305-3 examples and revrul_75_513 caveats holdings concerning a proposed distribution are void and no opinion is expressed as to a proposed distribution if that proposed distribution is not completed by the end of year no opinion is requested and no opinion is expressed as to the second proposed distribution if that distribution is made entirely in cash additionally plr-113958-12 except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code or whether the merger qualifies as a reorganization under sec_368 procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely russell p subin senior counsel branch office of associate chief_counsel corporate
